La Jueza Asociada Señora Fiol Matta
emitió la opinión del Tribunal.
El Tribunal de Apelaciones se negó a expedir el recurso de revisión solicitado en este caso, avalando de esa forma la determinación de la Junta de Apelaciones sobre Cons-trucciones y Lotificaciones (J.A.C.L.) que revocó a la Admi-nistración de Reglamentos y Permisos (A.R.Pe.). Ambos or-ganismos apelativos entendieron que el permiso de uso solicitado era “permitido ministerialmente”, por lo cual A.R.Pe. no tenía discreción para denegarlo. Nos corres-ponde, pues, resolver si efectivamente se trata de un uso permitido “ministerialmente” por el Reglamento de Zonifi-cación de Puerto Rico o si A.R.Pe. actuó correctamente al considerarla según las disposiciones del mecanismo de “ex-cepciones” al amparo de dicho reglamento. Además, debe-mos determinar si J.A.C.L. está limitada en su función como agencia apelativa administrativa por la norma de de-ferencia aplicable a la revisión judicial.
rH
La Sra. Carmen Vélez Rodríguez presentó ante A.R.Pe. una solicitud de permiso de uso para operar un centro de cuidado diurno infantil. El centro se ubicaría en los bajos de la residencia de la solicitante, en un solar con cabida superficial de 800.001 metros cuadrados en el barrio Ja-gual del Municipio de Gurabo. Dicha propiedad es la úl-tima de diez solares a lo largo de una calle sin salida, en un área zonificada como Distrito Residencial 1 (R-l). De los diez solares en dicha área, nueve están edificados; seis con viviendas y tres con estructuras utilizadas para fines comerciales. Entre estos usos comerciales, uno es una com-pañía de pinturas, el otro un taller de mecánica y el ter-cero, localizado en la propiedad colindante a la residencia de la señora Vélez Rodríguez, es un centro de cuidado diurno. El centro de cuido propuesto por la señora Vélez *690Rodríguez operaría de lunes a viernes, de 6:00 a.m. a 6:00 p.m., con una matrícula de veinticuatro niños y cuatro empleados.
La señora Vélez Rodríguez solicitó que su caso se eva-luara conforme al mecanismo de excepciones dispuesto en el Reglamento de Zonificación de Puerto Rico. La propo-nente notificó de la solicitud a los dueños de las propieda-des colindantes del sector. En vista de la oposición de algu-nos vecinos de la propiedad a la concesión del permiso, se celebró una vista administrativa ante un oficial examina-dor de A.R.Pe. En la vista testificaron la proponente y al-gunos de los vecinos opositores. Entre éstos testificó la Sra. Ana I. Tañón, quien se opuso al uso propuesto por ser ella dueña del otro centro de cuido que opera en la misma calle. También declaró el Ledo. Edwin Rivera Delgado, residente de la propiedad colindante al solar bajo estudio. El licen-ciado Rivera Delgado se opuso por entender que el centro incrementaría el serio problema de tráfico en la calle sin salida que da acceso a todos los solares, pues la propiedad de la proponente se encuentra al final de la calle y colinda con el centro de cuido de la señora Tañón, que atiende al-rededor de treinta niños. Alegaron los opositores que el centro existente, de por sí, causa problemas de tráfico de-bido a la gran cantidad de vehículos que llegan al lugar.
La proponente, señora Vélez Rodríguez, reconoció que en el área había algún problema de tráfico por los negocios allí situados, debido a que sólo había una entrada a la co-munidad y que ésta permite el acceso de un solo vehículo a la vez. En específico, expresó que la operación del taller de pinturas requería la entrada y salida constante de varios vehículos y equipo pesado. Además, admitió que el limitado espacio de estacionamiento del centro de cuido ya existente provocaba que sus empleados y visitantes utilizaran el re-dondel que colinda con el predio para el cual se solicita el permiso. No obstante, adujo que la operación del centro de cuido propuesto no causaría mayores problemas al sector. *691Una vez concluida la vista, el oficial examinador reco-mendó denegar el permiso de uso solicitado. Concluyó que el aumento en el flujo de vehículos en la zona afectaría la calidad de vida de los vecinos, ya que “la propiedad ubica al final de una calle sin salida y en especial que al frente de ésta existe un centro de cuido en operación”. A.R.Pe. acogió las conclusiones del oficial examinador y emitió una reso-lución en la que denegó la solicitud presentada por la se-ñora Vélez Rodríguez.
Así las cosas, la señora Vélez Rodríguez presentó opor-tunamente un escrito de apelación ante la la J.A.C.L. Alegó que la estructura física, diseño y cabida de su propiedad provee espacio para estacionamiento y un área de viraje suficiente para los vehículos que entren al predio, lo que facilita el flujo eficiente y planificado del tráfico.
La J.A.C.L. celebró una vista en la cual las partes tuvie-ron la oportunidad de presentar prueba, que fue muy similar a la presentada ante A.R.Pe. Concluida la vista, J.A.C.L. revocó la determinación de A.R.Pe. Concluyó que los reglamentos aplicables permitían el uso solicitado mi-nisterialmente en un distrito R-l, por lo cual no era nece-sario utilizar el mecanismo de excepciones. También deter-minó que el uso solicitado era viable, porque las características de la propiedad eran ideales para ello. In-dicó, además, que dicho uso era necesario, dada la realidad actual de la familia puertorriqueña, en la que usualmente ambos padres trabajan fuera del hogar. Por último, ex-presó que denegar el permiso penalizaría a la proponente quien, a su entender, cumplió con los requisitos reglamen-tarios “a consecuencia de otros usos existentes en el sector que a juicio de la parte opositora perjudican su calidad de vida”. Por lo tanto, la J.A.C.L. autorizó el permiso de uso solicitado por la señora Vélez Rodríguez, con la sola condi-ción de que habilitara un área para el recogido y entrega de niños.
*692El licenciado Rivera Delgado solicitó la reconsideración oportunamente. La agencia la declaró “sin lugar”, luego de lo cual el licenciado Rivera Delgado solicitó al Tribunal de Apelaciones que revisara la decisión de la J.A.C.L. Alegó que la J.A.C.L. actuó de manera arbitraria y caprichosa al celebrar una nueva vista y al sustituir el criterio de A.R.Pe. por el suyo. Argüyó que la agencia apelada abusó de su discreción al otorgar el permiso solicitado, aun cuando éste trastocaría la seguridad, la salud y el bienes-tar de la comunidad, además de afectar el valor de sus propiedades. Sostuvo, además, que el permiso de uso soli-citado tenía que ser evaluado por el mecanismo de excep-ciones, el cual requiere el análisis de varios factores, y que en última instancia la aprobación o denegación del permiso es un ejercicio de adjudicación discrecional y no ministerial.
El tribunal apelativo denegó la expedición del recurso solicitado. Concluyó que la J.A.C.L. tenía facultad en ley para llegar a sus propias conclusiones, y que su determi-nación fue razonable y sustentada por su conocimiento es-pecializado, por lo cual merecía la mayor deferencia judicial. Inconforme, el licenciado Rivera Delgado nos soli-cita la revocación de esta decisión del foro apelativo. Alega que ese tribunal erró al autorizar el permiso solicitado, ig-norando el interés público y comunitario, y al permitir a la J.A.C.L. sustituir el criterio de la agencia administrativa de instancia por el suyo. Además, nuevamente arguye que se cometió un error al considerar el uso solicitado como de aprobación ministerial, a pesar de haberse utilizado el me-canismo de excepción, cuya aprobación es de carácter discrecional.
Examinado el recurso, ordenamos a la parte recurrida mostrar causa por la cual no debíamos expedir el auto y revocar la resolución del tribunal apelativo. Con la compa-recencia de ambas partes, procedemos a expedir y resolver el recurso presentado.
*693HH 1 — I
Nuestro derecho administrativo se fundamenta en una actitud de gran consideración y deferencia por parte de los tribunales a las decisiones de las agencias administrativas. De ahí que los procesos administrativos y las determinaciones de hechos de las agencias estén cobijados por una presunción de regularidad y corrección. Por eso, la revisión judicial se limita a determinar si hay evidencia sustancial en el expediente para sostener la conclusión de la agencia o si ésta actuó de manera arbitraria, caprichosa o ilegal.
Subyace a esta actitud deferencial el respeto por nuestro sistema constitucional de separación de poderes y el reconocimiento de que las agencias ejecutivas poseen conocimientos y experiencias especializados sobre los asuntos que les han sido delegados. Rivera Concepción v. A.R.Pe., 152 D.P.R. 116 (2000); Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908 (1998). Este rol judicial inherentemente limitado está cimentado también en la teoría, traducida a política pública, de las ventajas institucionales de un sistema regulatorio predominantemente técnico y especializado, que aunque es producto de acción legislativa es implementado por la Rama Ejecutiva, y que reserva al Poder Judicial una función más bien correctora de los excesos o abusos de discreción en que incurran las agencias que administran este sistema y de sus actuaciones ultra vires. De ahí que la doctrina de deferencia judicial presupone una participación restringida y limitada de los tribunales en la revisión de las acciones administrativas, pues lo que se busca es “evitar la sustitución del criterio del organismo administrativo en materia especializada por el criterio del tribunal revisor”. (Énfasis suplido.) P.R.T.C. v. J. Reg. Tel. de P.R., 151 D.P.R. 269, 282 (2000), citando & Reyes Salcedo v. Policía de P.R., 143 D.P.R. 85, 95 (1997). Es palpable, *694pues, que la norma de deferencia, en su propósito, justifi-cación e historial, presupone que la relación de revisión se da entre una agencia administrativa y un tribunal.
Sin embargo, el peticionario, licenciado Rivera Delgado, nos solicita que nos apartemos de este esquema de revisión judicial de decisiones administrativas para sostener que la J.A.C.L. está igualmente limitada en su función apelativa frente a las decisiones de A.R.Pe. Aduce que la norma que limita el alcance de la intervención de los tribunales en la revisión de decisiones administrativas le aplica a la J.A.C.L., porque ésta ejerce funciones de carácter cuasi judicial. La opinión concurrente propone adoptar esta vi-sión y concluye que la J.A.C.L. le debe a A.R.Pe. la misma deferencia que debe mostrar un tribunal al revisar las de-terminaciones finales de una agencia.
Concluimos, por el contrario, que el peticionario no tiene razón al alegar que la J.A.C.L. se excedió en su función revisora y que, por consiguiente, abusó de su discreción al sustituir el criterio de la agencia apelada por el suyo. La norma de deferencia judicial, como bien lo indica el término, sólo aplica cuando un tribunal revisa la actuación de una agencia, y no en la relación entre una agencia apelativa y una agencia que actúa en primera instancia. Además, como veremos, la J.A.C.L. está facultada en ley para formular sus propias determinaciones, e incluso llegar a conclusiones distintas a las de la agencia apelada. Ello no obstante resolvemos, por otras razones, que el Tribunal de Apelaciones erró al negarse a expedir el auto de revisión en este caso.
r-H HH HH
La Junta de Apelaciones de Planificación, Urbanización y Zonificación fue creada en 1942 junto a la Junta de *695Planificación. Ambas formaron parte de lo que sería un nuevo esquema en Puerto Rico para regular el desarrollo urbano y la zonificación, y el uso de los terrenos. Véase la Ley Núm. 213 de 12 de mayo de 1942 (1942 Leyes de Puerto Rico 1107). La Junta de Apelaciones adquirió su actual nombre en 1946, cuando la ley orgánica de la Junta de Planificación fue enmendada para establecer un Nego-ciado de Permisos, que desempeñaría las funciones que hoy ejerce A.R.Pe. En 1950, de acuerdo con un plan de reorganización preparado por el Gobernador de Puerto Rico, el Negociado de Permisos fue transferido para que funcionase bajo la supervisión y dirección de la Junta de Planificación. Por disposición del mismo plan, se suprimió la Junta de Apelaciones de Planificación, Urbanización y Zonificación y sus funciones se transfirieron a la Junta de Planificación. Sin embargo, a finales de la década de los años cincuenta resurge la Junta de Apelaciones sobre Construcciones y Lotificaciones, por virtud de la Ley Núm. 95 de 30 de junio de 1959 (1959 Leyes de Puerto Rico 285), que establece sus facultades y jurisdicción.
El rol de la J.A.C.L., como un organismo administrativo de carácter cuasi judicial, fue reafirmado por la Ley Orgánica de la Administración de Reglamentos y Permisos, Ley Núm. 76 de 24 de junio de 1975 (23 L.P.R.A. sec. 71 et seq.). Acorde con su título, esta legislación creó también la Administración de Reglamentos y Permisos, agencia que debe aplicar a casos individuales los reglamentos de la Junta de Planificación y está a cargo del proceso de concesión de permisos de uso y construcción. Asoc., C.D. Octubre v. J.A.C.L., 116 D.P.R. 326, 331 (1985). Ambos organismos, la J.A.C.L. y A.R.Pe., formaron parte de un esquema administrativo integrado, encargado de “aplicar y velar por el cumplimiento de las leyes y reglamentos de planificación”. Junta de Planificación v. J.A.C.L., 109 D.P.R. 210, 214 (1979).
La Junta de Apelaciones fue investida de jurisdic-*696ción apelativa para, entre otras, revisar las actuaciones, determinaciones o resoluciones de A.R.Pe. con relación a permisos de construcción, uso de edificios y lotificaciones simples.(1) Art. 31(a) de la Ley Orgánica de la Administra-ción de Reglamentos y Permisos, 23 L.P.R.A. sec. 72c. Véase, además, la Sec. 23.00 del Reglamento de Procedi-mientos Adjudicativos de la Administración de Reglamen-tos y Permisos, Reglamento Núm. 6435 de 19 de abril de 2002. El rol de J.A.C.L. es servir como organismo de ape-lación interagencial previo al trámite de un recurso de re-visión judicial ante los tribunales. Maymí v. Gob. Mun. Aut. Ponce, 151 D.P.R. 689, 698 (2000); Junta de Planificación v. J.A.C. L., supra, pág. 218.
La Junta de Apelaciones no tiene autoridad discrecional en su competencia apelativa, sino que actúa con las mismas facultades y los mismos poderes que A.R.Pe., el organismo con jurisdicción original. Esto se desprende del inciso (c)(3) del Art. 31 de la Ley Orgánica de la Administración de Reglamento y Permisos, que dispone que la J.A.C.L. podrá decretar órdenes, requerimientos, resoluciones o las determinaciones que a su juicio deban dictarse y, a tal fin, “tendrá los mismos poderes del funcionario u organismo de cuya actuación se apela ...”. (Enfasis suplido.) 23 L.P.R.A. sec. 72c(c)(3).
Además, el inciso (c)(3) del Art. 31, supra, también dispone que antes de decidir la apelación, J.A.C.L. deberá celebrar una vista en la cual participarán la agencia apelada y las partes interesadas o afectadas. En esta vista la J.A.C.L. “podrá recibir toda la prueba que resulte necesaria para adjudicar casos ...”. 23 L.P.R.A. sec. 72c(c). Evidentemente, esta disposición permite que una vez se presente la apelación administrativa, la J.A.C.L. pueda *697considerar el caso en todos sus méritos, igual que lo hace A.R.Pe., que es la agencia que actúa en primera instancia. Junta de Planificación v. J.A.C.L., supra, pág. 219.
Obviamente, la J.A.C.L. no está limitada a revisar úni-camente la prueba que consideró el funcionario con juris-dicción original en el asunto. Junta de Planificación v. J.A.C.L., supra, págs. 216-217. El historial legislativo re-vela que el proyecto de la ley orgánica de A.R.Pe. que se presentó originalmente ante la Asamblea Legislativa in-tentó limitar la evaluación de la J.A.C.L. a la prueba pre-sentada y considerada por el funcionario u organismo apelado. Sin embargo, la J.A.C.L. objetó a que se limitaran de esta forma los poderes que le fueron otorgados por la Ley Núm. 95, supra. Al respecto expresó lo siguiente:
Esta Junta de Apelaciones entiende recomendable que ésta continúe como hasta el presente, recibiendo toda la prueba disponible que ofrezcan las partes, en todos los casos, tanto aquellos en que se han celebrado vista pública ante la agencia apelada como aquellos en que ésta no ha sido celebrada la misma [sic]. Junta de Planificación v. J.A.C.L., supra, pág. 217, citando el Memorial al Presidente de la Comisión del De-sarrollo Socioeconómico y Planificación de la Cámara de re-presentantes sobre P. de la C. 1272, pág. 12.
En pasadas ocasiones interpretamos que disposiciones de ley similares a la citada, que permiten a organismos apelativos celebrar vistas, recibir pruebas y hacer sus propias determinaciones, establecen en realidad facultades revisoras de la naturaleza de un juicio de novo. Vélez Quiñones v. Srio. de Instrucción, 86 D.P.R. 755, 759-760 (1962). Al indicar el citado inciso (c) del Art. 31 que se podrá recibir “toda la prueba que resulte necesaria” (énfasis suplido), se permite que la revisión de la determinación de A.R.Pe. no esté sujeta sólo al expediente administrativo. La Junta de Apelaciones estaría entonces autorizada a emitir las órdenes y requerir la información que estime pertinente, e incluso a tomar en consideración prueba adicional a la evaluada por la agencia apelada. Dada la am-*698plia prerrogativa para solicitar prueba y para evaluarla que la ley le concede a la J.A.C.L., es obligatorio concluir que ésta puede llegar a conclusiones propias a base de la prueba desfilada.!2)
De esa forma, el ámbito de revisión de la J.A.C.L. no está limitado por el principio de deferencia judicial. El que la J.A.C.L. sea una agencia de carácter cuasi judicial, no implica que esté obligada a darle deferencia a las determinaciones de hechos y conclusiones de A.R.Pe. Llegar a una conclusión contraria supone una abstracción irrazonable de las disposiciones legales que crean esta agencia apelativa administrativa y establecen sus facultades. Tratándose de una agencia, sería irrazonable aplicarle doctrinas que por su propia naturaleza y razón de ser sólo hacen sentido en un contexto propiamente judicial. Además, limitar a la J.A.C.L. de esta manera tergiversa el esquema administrativo adoptado en 1976 que, por las razones que fueran, refleja la intención legislativa de dar a la J.A.C.L. una función más amplia que la de un tribunal revisor.
> hH
Una vez agotado el proceso administrativo, que incluye la apelación interagencial, la decisión final deberá revisarse judicialmente dentro de los parámetros del principio de deferencia judicial y su corolario, la presunción de regularidad y corrección de los procesos y las decisiones administrativas. Rivera Concepción v. A.R.Pe., 152 D.P.R. 116, 122-123 (2000). Opera entonces el esquema de revisión fundado en la especialización de las agencias que fue desarrollado por la jurisprudencia y recogido años después en la Ley de Procedimiento Administrativo Uniforme del *699Estado Libre Asociado de Puerto Rico (L.P.A.U.), 3 L.P.R.A. secs. 2101-2201.
Al igual que A.R.Pe., la J.A.C.L. evalúa factores técnicos de gran complejidad. Asoc., C.D. Octubre v. J.A.C.L., supra, pág. 333. Véase, además, A.R.P.E. v. Ozorez Pérez, 116 D.P.R. 816, 821 (1986). Por eso, los tribunales debemos revisar las decisiones de la J.A.C.L., como organismo apelativo administrativo, de acuerdo con las normas derivadas del principio de deferencia. (3) Dentro de este marco normativo, debemos concluir que en esta ocasión, aunque la J.A.C.L. no excedió el alcance de su facultad apelativa al revisar la decisión de A.R.Pe., erró en su dictamen final, según explicaremos a continuación.
La J.A.C.L. tomó su decisión tras celebrar una vista en la que participaron las mismas partes que lo hicieron en primera instancia en el procedimiento administrativo, así como la agencia apelada, A.R.Pe. Todas tuvieron la oportu-nidad de comparecer, ser oídas y presentar prueba. Tanto A.R.Pe. como la J.A.C.L. procedieron conforme a los proce-sos ordenados por las leyes aplicables. Ambas agencias aquilataron la prueba presentada por las partes interesa-das, los requisitos y las características del distrito, las ac-tividades comerciales realizadas en el sector y el impacto del uso solicitado en el área. No obstante, llegaron a con-clusiones distintas. A.R.Pe. determinó que el uso solicitado no era viable, por los efectos adversos que tendría en el *700área. En cambio, la J.A.C.L. concluyó que el uso era viable debido a que las condiciones del solar eran óptimas para el uso solicitado, y que no se afectaría el tránsito vehicular en el área. Además, la J.A.C.L. consideró la política pública que alienta el establecimiento de centros de cuidado de niños.
V
Nos corresponde entonces evaluar la racionalidad de la decisión de J.A.C.L., dentro del marco de deferencia judicial ya descrito. Un examen detenido de la decisión emitida por la J.A.C.L. revela que este organismo no hizo un aná-lisis exhaustivo del punto neurálgico de la controversia; esto es, el efecto que tendría la concesión del permiso en la seguridad, la salud y el interés de la comunidad.
La Junta de Apelaciones fundamentó su resolución en que el Reglamento de Zonificación de Puerto Rico, Regla-mento de Planificación Núm. 4 de 5 de noviembre de 2000, permite el uso solicitado “ministerialmente”. Interpretó que por ello A.R.Pe. tiene el deber ministerial de aprobarlo, puesto que no tiene discreción para decidir si procede o no un uso expresamente permitido por el reglamento. Tanto la J.A.C.L. como el tribunal apelativo justificaron la exis-tencia del “deber ministerial” aplicando la Sec. 11.02 del Reglamento de Planificación Núm. 4, supra, pág. 68. Esta sección permite el uso de un solar de novecientos metros cuadrados o más para establecer un centro de cuidado de niños. Ahora bien, las resoluciones de A.R.Pe. y de la J.A.C.L. determinaron, como cuestión de hecho, que el solar donde se propone ubicar el centro de cuidado tiene una cabida superficial de 800.01 metros cuadrados. Por lo tanto, no está presente el supuesto fáctico fundamental para aplicar la citada Sec. 11.00, ya que ésta requiere que el solar que ha de evaluarse tenga una cabida mayor de 900.00 metros cuadrados de cabida superficial. En vista de *701lo anterior, A.R.Pe. no tenía el deber ministerial de aprobar la solicitud para el permiso de uso, sino que dicha solicitud tenía que considerarse necesariamente según el meca-nismo de excepción que contempla la Sec. 84.00 del Regla-mento de Planificación Núm. 4, supra, pág. 289.
En Asoc., C.D. Octubre v. J.A.C.L., supra, señalamos que cuando los organismos administrativos encargados de la planificación y el ordenamiento físico del país autoricen o denieguen el uso solicitado de un solar por el mecanismo de “excepción”, deben tomar en consideración, entre otros, los factores siguientes: (1) la necesidad que tenga el vecindario de la actividad que se pretende establecer y si en el área ya existen actividades similares; (2) la conveniencia de la actividad para el vecindario o sector en particular, para que no resulte adverso a la salud, la moral, la seguridad y el bienestar público del vecindario; (3) la característica particular del vecindario en controversia; (4) la deseabilidad de que se concentren facilidades similares en el mismo sector; (5) el tráfico vehicular y el ruido que generará la actividad solicitada, y (6) si el carácter específico del vecindario particular debe recibir un tratamiento distinto al del sector en general. Íd., págs. 336-337.
En su resolución, la J.A.C.L. adoptó las determinaciones de hechos de A.R.Pe., pero llegó a una conclusión diametralmente opuesta al entender que el solar de referencia “provee suficiente espacio para estacionamiento y viraje”. Como fundamento, la J.A.C.L. señala únicamente la necesidad de autorizar centros de cuidado de niños para atender la realidad de las familias puertorriqueñas. No consideró en su resolución que el sector específico en el que se propone este uso está compuesto por diez solares y cuenta con una sola calle sin salida con un agudo problema de tráfico vehicular. La resolución tampoco contiene un análisis de las consecuencias que tendría para el vecindario el uso solicitado ni se observa que se hayan analizado los factores desarrollados por la jurisprudencia y que de-*702ben tomarse en consideración al autorizar o denegar el uso de un solar.(4) En esas circunstancias, la decisión de revo-car a A.R.Pe. resulta, cuando menos, arbitraria. Reiterada-mente hemos resuelto que una decisión administrativa que conceda o deniegue excepciones o variaciones acorde con los Reglamentos de Zonificación debe estar debidamente fundamentada. López v. Junta de Planificación, 80 D.P.R. 646 (1958).
A pesar de las amplias prerrogativas de la J.A.C.L. al revisar las actuaciones de A.R.Pe., dicha junta apelativa no puede revocar arbitrariamente las determinaciones de esa agencia y sustituirlas por las suyas. Conforme a lo explicado, A.R.Pe. es la agencia administrativa a la que se ha delegado la aplicación de los reglamentos de planificación a casos individuales y la implantación de los procesos de concesión de permisos de uso y construcción. La ley le otorga gran discreción a A.R.Pe. para aplicar los reglamentos y cumplir con sus deberes administrativos. Debe tomarse en cuenta que A.R.Pe. cuenta con los recursos profesionales y técnicos necesarios para llevar a cabo su encomienda. Por eso, aun cuando la J.A.C.L. está autorizada a llegar a sus propias conclusiones, ésta no debe rechazar caprichosamente las determinaciones de la agencia apelada. Permitir la actuación irrazonable de los organismos apelativos interagenciales provocaría la ineficacia del esquema ideado por el legislador para atender las necesidades de un desarrollo y una vida urbana ordenados. Ese esquema no prevé que A.R.Pe. pase a ser un mero oficial examinador de la J.A.C.L. ni que su determinación en primera instancia sea un paso pro forma en camino al organismo apelativo. La consecuencia inmediata de esta con-*703centración del poder decisorio en la J.A.C.L. sería una du-plicidad innecesaria de los procedimientos adminis-trativos.
Resolvemos que A.R.Pe. estaba obligada a evaluar el uso solicitado tomando en consideración las normas refe-rentes a excepciones, junto a la combinación de factores que presenta el caso de autos y ejercer su discreción para determinar si procedía la aprobación. Fundándose en de-terminaciones de hechos evaluadas según los criterios que estimó pertinentes, A.R.Pe. emitió una decisión razonable al denegar la solicitud de permiso de uso. Por su parte, la J.A.C.L. actuó contrario al Reglamento al revocar la deter-minación de A.R.Pe. y al determinar que no procedía con-siderar el uso solicitado vía el mecanismo de excepciones, emitiendo su decisión de forma ministerial conforme una sección del reglamento que no era pertinente al caso de autos. La actuación de la J.A.C.L. permitió que su facultad apelativa fuese utilizada con el propósito de obviar las dis-posiciones reglamentarias que está obligada a implantar. Esto es contrario a la intención legislativa que motivó su ereación.(5) Por lo tanto, la decisión de la J.A.C.L. fue arbi-traria y contraria a derecho.
Por todo lo anterior, procede expedir el auto para revocar las resoluciones del Tribunal de Apelaciones y de la Junta de Apelaciones sobre Construcciones y Lotificaciones, y reinstalar, por consiguiente, la resolución emitida por la Administración de Reglamentos y Permisos.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López emitió una opi-*704nión concurrente y disidente. El Juez Asociado Señor Fus-ter Berlingeri no intervino. El Juez Asociado Señor Rivera Pérez disintió de lo pautado por la mayoría a los efectos de que los procedimientos ante la Junta de Apelaciones sobre Construcciones y Lotificaciones es “de la naturaleza de un juicio de novo”. Al igual que el Juez Asociado Señor Rebollo López, el Juez Asociado Señor Rivera Pérez entiende que se está creando una “duplicidad innecesaria” en perjuicio del interés público al convertir en innecesarios y fútiles, desde el punto de vista práctico, los procedimientos ante la Administración de Reglamentos y Permisos.
— O —

(1) Además, está facultada para revisar determinaciones de la Administración de Reglamentos y Permisos (A.R.Pe.) sobre permiso de uso de solares para áreas de estacionamiento, planos de lotificación y solicitudes de dispensa del cumplimiento de requisitos de un Reglamento de Planificación mediante una concesión o autorización directa.


(2) Véase, e.g., la sentencia dictada en Ay ala Alicea v. E.L.A., 118 D.P.R. 507, 510 (1987).


(3) La Sec. 4.5 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (LPAU) dispone que las determinaciones de hechos de las agencias serán sostenidas por el tribunal, si se fundamentan en evidencia sus-tancial que obra en el expediente administrativo, mientras que las conclusiones de derecho serán revisables en todos sus aspectos. 3 L.P.R.A. sec. 2175. Ahora bien, en ocasiones los tribunales pueden enfrentarse a controversias que no siempre son ta-jantemente de “hecho” o de “derecho”. En estos casos, como bien señala el Prof. Demetrio Fernández Quiñones, “[p]ara que la concepción interpretativa de la agen-cia pueda prevalecer y recibir un trato deferencial, es imprescindible que se reúnan los requisitos de consistencia y razonabilidad [sic] con el propósito legislativo”. D. Fernández Quiñones, Derecho Administrativo y Ley de Procedimiento Administrativo Uniforme, Colombia, Ed. Forum, 1993, Sec. 9.4, pág. 549. Véase, además, Rivera Concepción v. A.R.Pe., 152 D.P.R. 116, 122-124 (2000).


(4) La irrazonabilidad e incongruencia de la decisión de Junta de Apelaciones sobre Construcciones y Lotificaciones (J.A.C.L.) se desprende de la misma resolu-ción: “a nuestro juicio las características de la propiedad en controversia son ideales para este uso. Desconocemos si el centro de cuido diurno existente y perteneciente a la Sra. Tañón puede proveer estacionamiento y área de viraje.” (Énfasis nuestro.) Reso-lución de la Junta de Apelaciones, pág. 5.


(5) Originalmente, el artículo que establecía las facultades de J.A.C.L., disponía que ésta velaría por que el ejercicio de su facultad apelativa no fuese utilizada con el propósito de obviar las disposiciones reglamentarias. Dicho lenguaje fue excluido del proyecto de ley finalmente aprobado. La eliminación de esta disposición fue recomen-dada por la Cámara de Representantes, pues consideraba que “la misma es innece-saria, ya que queda implícito y dentro del espíritu y la intención del proyecto el que todos los organismo públicos cumplan con esta obligación”. Informe Conjunto de la Cámara de Representantes sobre el P. del S. 1074 de mayo 1975, pág. 13.